On July 1, 2004, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with five (5) years suspended, for the offense of Burglary, a felony; Count II: Fifty (50) years in the Montana State Prison, with twenty-five (25) years suspended for the offense of Sexual Intercourse Without Consent, a felony; and Count III: Commitment to the Lake County Jail for a term of one (1) year, for the offense of Partner or Family Member Assault, a misdemeanor. Counts II and III shall run concurrently with Count I.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Benjamin Anciaux. The state was not represented.
Benjamin Anciaux informed the Division that he had not been able to contact Mr. Williams and requested the hearing be continued to give sufficient time to prepare for the hearing and consult with his client.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next available hearing date.
Done in open Court this 18th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.